DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cros et al (WO publication 2015/132049) in view of Raman et al (US patent application publication 2015/0275063).
	The publication to Cros discloses the invention substantially as is claimed (note cited equivalent English language publication US 2017/0072910).  Cros discloses a wiper blade assembly (figs.1, 8) comprising a frame (18 or 18/30), a wiper blade (16) held by the frame, a heating element (49) contacting at least the frame, and a housing/cover (14c) holding the frame, wiper blade and heating element.  Cros discloses that longitudinal structural elements of a wiper blade, such as the housing/cover (para. 11), can be made of thermally conductive composite material.  Cros discloses (para. 65) that the housing/cover is made entirely from a thermally conductive composite material.  Cros discloses that the thermally conductive composite material can be a composite of a polymeric 
	The publication to Cros discloses all of the above recited subject matter with the exception of the thermally conductive filler comprising 20% to 60% of the volume of the composite material.
	The publication to Raman discloses thermally conductive composite materials and methods for making such.  Raman discloses that the thermally conductive composite materials (para. 137) are comprised of a polymer matrix having thermally conductive filler material of from 20% to about 50% by volume of the composition (para. 138).  It is noted that Raman discloses the filler material may be graphite or aluminum (para. 131), among others.
  	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the filler material of Cros at a 20% to 50% by volume ratio of the composition, as clearly suggested by Raman, to optimize heating and structural performance of the composite material of the housing.  Raman clearly suggests employing filler material in an amount claimed in a thermally conductive composite material.  It is noted that selection of a volume ratio of the filler at 20% to 50% as suggested by Raman would provide for the filler lying within the range claimed.  While Raman discloses a percent volume ratio of filler as claimed, the particular volume ratio selected appears little more than an optimization of such in Cros by routine experimentation to perfect the functioning, both structural and thermal, of the material used to make the housing.
With respect to claims 1 and 7, the polymers (para. 14) disclosed by Cros in the rigid structural element (housing/cover) are deemed to be a continuous polymeric phase in which the fillers are dispersed.  Note that Cros sets forth the fillers are embedded in a binder of homopolymer or copolymer.
.

Response to Arguments

Applicant's arguments filed 09 January 2021 have been fully considered but they are not persuasive. 
	Applicant’s arguments with respect to the rejection of claims 1 and 7 by Cros is noted and persuasive with respect to the prior 102 rejection.  However, as set forth above, Raman discloses that thermally conductive plastic compositions can employ a filler comprising 20% to 50% of the volume of the composite material.  Thus, the combination of Cros and Raman appear to teach a wiper blade assembly as claimed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
27 January 2021